Case 1:18-cv-02334-JPH-TAB Document 55 Filed 08/28/20 Page 1 of 2 PageID #: 294




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NATHAN ANDERSON,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-02334-JPH-TAB
                                                      )
BOULES,                                               )
                                                      )
                              Defendant.              )

        Order Dismissing Case with Prejudice and Directing Entry of Final Judgment

        Plaintiff Nathan Anderson has abandoned his efforts to prosecute this case. Although he

 filed a motion for extension of time to respond to the Court's order to show cause, see dkt. 52, the

 extended deadline for him to respond has passed without a response from Mr. Anderson.

 Additionally, Mr. Anderson did not respond to the Court's first order to show cause, dkt. 36, and

 he has not responded to the defendant's motion for order of contempt, dkt. 34, and motion for

 summary judgment, dkt. 38.

        Dismissal for want of prosecution "is an extraordinarily harsh sanction that should be used

 only in extreme situations, when there is a clear record of delay or contumacious conduct, or where

 other less drastic sanctions have proven unavailing." Gabriel v. Hamlin, 514 F.3d 734, 736 (7th

 Cir. 2008) (internal quotation marks and citations omitted). The Seventh Circuit considers the

 following factors to determine whether dismissal is appropriate in a specific case: "the plaintiff's

 pattern of and personal responsibility for violating orders, the prejudice to others from that

 noncompliance, the possible efficacy of lesser sanctions, and any demonstrated merit to the suit."

 Pendell v. City of Peoria, 799 F.3d 916, 917 (7th Cir. 2015).




                                                  1
Case 1:18-cv-02334-JPH-TAB Document 55 Filed 08/28/20 Page 2 of 2 PageID #: 295




        Based on this standard, it is clear that this case should be dismissed with prejudice for

 failure to prosecute. In addition to the failures to comply with Court orders outlined above, Mr.

 Anderson did not comply with the Court's order concerning discovery, dkt. 31, until almost four

 months after the deadline to do so and well after the deadline for filing a dispositive motion had

 expired. Mr. Anderson has repeatedly disregarded Court orders and deadlines without explanation.

 These delays prejudiced the defendant by limiting access to relevant discovery and unnecessarily

 delaying resolution of this litigation. Therefore, this case is dismissed with prejudice for failure

 to prosecute.

        The defendant's motion for order of contempt, dkt. [34], and motion for summary

 judgment, dkt. [38], are denied as moot.

        The clerk is directed to issue final judgment.

 SO ORDERED.

Date: 8/28/2020




 Distribution:

 NATHAN ANDERSON
 219213
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Electronic service to counsel of record




                                                  2
